DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to amendment filed on January 28, 2022. 
Claims 1, 3-4, 6, 8-11, 13-14, 16-17, and 19-20 have been amended. 
Claims 2, 5, 7, 12, 15, and 18 are canceled.
Claims 21-26 have been added.
The objections and rejections from the prior correspondence that are not restated herein are withdrawn.

Response to Arguments
Applicant's arguments filed on January 28, 2022 have been fully considered but are not persuasive. Applicant argues that there is no disclosure in DULLOOR that the CP values are computed based on an eviction parameter value (e.g. corresponding to the LRU information) and a priority value, but rather, DULLOOR teaches that the CP values can be used in addition to the LRU information, which suggests that the CP values are not computed using the LRU information.
The Examiner respectfully disagrees. DULLOOR [0020] teaches the CP value may be modified based on a type of application data or requirements of the application, which is seen as computing the CP value. DULLOOR [0020] also teaches using the CPs in addition to the LRU information (i.e. eviction parameter value) in their cache replacement algorithms, where since both CPs and LRU information are used for cache replacement, the combination of CP and the LRU information is seen as “adjusted an adjusted eviction parameter value of the respective data item that is computed based at least in part on the eviction parameter value and the priority value as outlined in the rejections below.
The Examiner also notes that RAMRAKHYANI made of record but not relied upon is considered pertinent to applicant's claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4, 13-14, and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 3, the claim recites the limitation “the application identifier” in last line, where it is unclear which one of the “one or more application identifiers” in lines 3-4 the limitation is referring to. For the purpose of examination, the Examiner construes the limitation to mean “an application identifier.”
Regarding claim 13, the claim recites similar limitation as corresponding claim 3 and is rejected for similar reasons as claim 3 using similar rationale.
Regarding claim 19, the claim recites similar limitation as corresponding claim 3 and is rejected for similar reasons as claim 3 using similar rationale.
Regarding claims 4, 14, and 20, dependent claims inherit the deficiencies of the respective parent claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 9-11, 16-17, 21, 23-24, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over PAULEY (Pub No.: US 2018/0335968 A1), hereafter PAULEY, in view of DULLOOR (Pub. No.: US 2016/0378651 A1), hereafter DULLOOR.
Regarding claim 1, PAULEY teaches:
A computer-implemented method comprising: maintaining a data structure for a plurality of data items currently stored in a cache memory of a storage system, wherein, for each respective data item, the data structure comprises: (i) an eviction parameter value corresponding to a cache eviction algorithm, (ii) a priority value indicative of an importance of at least one of a plurality of applications associated with the storage system (PAULEY [0041] teaches implementing a data structure 212 to store data that includes the different application priority rankings, where [0058] teaches deletion of cache data is based at least in part on application priority rankings (see also FIG. 2B & 3C); [0032] teaches if a first application has a larger number of low priority cache data than a second application, the cache data associated with the first application can be deleted before the cache data associated with the second application (i.e. cache eviction algorithm); [0033] also teaches initiating procedures that result in the deletion of all cache data that is considered to be of a particular priority; [0060] also teaches employing an age-based policy in which the cache data that is not normally reused by a particular application can be assigned a low priority, while the cache data that is frequently reused by the application can be assigned a high priority; see also [0018] & [0040]; alternatively, see DULLOOR [0020] for LRU information (i.e. eviction parameter value)),
retrieving the particular data item requested by one of the plurality of applications from one of the cache memory and a second memory of the storage system
controlling whether or not the particular data item is cached in the cache memory of the storage system based at least in part on the […] eviction parameter values of the data structure (PAULEY [0058] teaches cache data deletion procedures are performed based on application priority rankings, where operations issued by applications having lower priority rankings can be deprioritized in order to process operations issued by applications having higher priority rankings; [0059] teaches using data structure 328 to track the performance of the cache data deletion procedures (i.e. controlling whether data item requested is cached) based on the application priority ranking data; see also FIG. 3C; alternatively, see DULLOOR [0020] for LRU information (i.e. eviction parameter value));
wherein the method is performed by at least one processing device comprising a hardware processor (PAULEY [0041] teaches computing device 102 utilizing the priority ranking data to perform the respective functions, where FIG. 1 illustrates computing device 102 comprising processor 104).
PAULEY does not appear to explicitly teach (iii) an adjusted eviction parameter value of the respective data item that is computed based at least in part on the eviction parameter value and the priority value; controlling whether or not the particular data item is cached in the cache memory of the storage system based at least in part on the adjusted eviction parameter values
However, PAULEY in view of DULLOOR teaches (iii) an adjusted eviction parameter value of the respective data item that is computed based at least in part on the eviction parameter value and the priority value (DULLOOR [0020] teaches caching priority (CP) is a value assigned to application data of an application to determine importance of data in the cache (which is analogous to PAULEY’s application priority rankings), where the CP value may be modified (i.e. computed) based on a type of application data or requirements of the application, where the cache eviction algorithms may use the CPs in addition to the LRU information (i.e. eviction parameter value) in their cache replacement algorithms, where since both CPs and LRU information are used for cache replacement, the combination of CP and the LRU information is seen as “adjusted eviction parameter value”, and since the CP values are “computed,” the combination of CP values and the LRU information would also be seen as being “computed,” where the combination of the two values are used for the cache replacement algorithms; [0040-0041] teach the CP value for the corresponding VPG is modified based on information associated with the application data, which includes requirements of the application including the application’s ability to classify application data based on relative importance and ability to convey this information to the system software managing VPGCP table, and the type of application data, which includes index data and table data, where the modified CP value is applied for cache eviction; [0027] also teaches modifying CP value, which 
controlling whether or not the particular data item is cached in the cache memory of the storage system based at least in part on the adjusted eviction parameter values of the data structure (see DULLOOR [0020], [0027], and [0040-0041] above, where the CP value may be modified based on a type of application data or requirements of the application, where the CPs in addition to LRU information are used for cache replacement algorithms).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of PAULEY and DULLOOR before them, to include DULLOOR’s modifying the caching priorities of application data in PAULEY’s storage device managing cache allocation using application priority ranking. One would have been motivated to make such a combination in order to optimally utilize cache resources by providing the ability to modify caching priorities based on a type of application data or requirements of the application as taught by DULLOOR ([0019-0020]).
Regarding claim 11, the claim recites similar limitation as corresponding claim 1 and is rejected for similar reasons as claim 1 using similar teachings and rationale. PAULEY also teaches A non-transitory processor-readable storage medium having stored therein program code of one or more software programs (see PAULEY [0007] & claim 15).
Regarding claim 17, the claim recites similar limitation as corresponding claim 1 and is rejected for similar reasons as claim 1 using similar teachings and rationale. PAULEY also teaches An apparatus comprising: at least one processing device comprising a processor coupled to a memory (see PAULEY FIG. 1).
Regarding claim 6, PAULEY in view of DULLOOR teaches the elements of claim 1 as outlined above. PAULEY in view of DULLOOR also teaches:
wherein the eviction parameter value is associated with at least one of: a number of times that the respective data item has been requested and a time since the respective data item was last requested (PAULEY [0059] teaches data structure 328 tracks the performance of the cache data deletion procedures, where based on the application priority ranking data, the cache data deletion engine 114 targets application 204 as a candidate to delete cache data; [0060] also teaches employing an age-based policy in which the cache data that is not normally reused by a particular application can be assigned a low priority, while the cache data that is frequently reused by the application can be assigned a high priority; see also [0018] & [0040]; see also DULLOOR [0020] for LRU information);
the priority value is based on a highest priority value assigned to an application that has requested the respective data item (PAULEY [0040] teaches determining that application 206 was utilized with greatest 
Regarding claim 9, PAULEY in view of DULLOOR teaches the elements of claim 1 as outlined above. PAULEY in view of DULLOOR also teaches:
in response to retrieving the particular data item from the cache memory, updating the eviction parameter value and the adjusted eviction parameter value corresponding to the particular data item when the priority value of the application requesting the particular data item is higher than the priority value currently maintained for the particular data item (PAULEY [0029] teaches assigning application priority rankings to applications that are frequently used and the memory allocation controller 118 prioritizing data download requests issued by applications; [0044] also teaches storing cache data in non-volatile memory 120, enabling applications to readily access their data for improved user experience; DULLOR [0033] teaches each application data is assigned a priority CP, and [0031] teaches modifying the value of the CP assigned by lowering the value of the CP, where a value of 0 is the highest priority, i.e. lowering the CP value is seen as raising the priority level (i.e. priority value of the application is higher than the priority value currently maintained for the particular data item); [0030] & [0041] also teach CP is a numerical value in the range of 0 to Max_CP, where large numbers in the range imply lowering caching priority; PAULEY [0041] teach cache data deletion engine accessing application priority rankings to perform cache data 
The same motivation that was utilized for combining PAULEY and DULLOOR as set forth in claim 1 is equally applicable to claim 9.
Regarding claim 10, PAULEY in view of DULLOOR teaches the elements of claim 1 as outlined above. PAULEY in view of DULLOOR also teaches:
in response to retrieving the particular data item from the second memory of the storage system, replacing the data item having the highest adjusted eviction parameter value with the particular data item in the cache memory
The same motivation that was utilized for combining PAULEY and DULLOOR as set forth in claim 1 is equally applicable to claim 10.
Regarding claim 16, the claim recites similar limitation as corresponding claim 6 and is rejected for similar reasons as claim 6 using similar teachings and rationale.
Regarding claim 21, the claim recites similar limitation as corresponding claim 6 and is rejected for similar reasons as claim 6 using similar teachings and rationale.
Regarding claim 23, the claim recites similar limitation as corresponding claim 9 and is rejected for similar reasons as claim 9 using similar teachings and rationale.
Regarding claim 24, the claim recites similar limitation as corresponding claim 10 and is rejected for similar reasons as claim 10 using similar teachings and rationale.
Regarding claim 26, the claim recites similar limitation as corresponding claim 9 and is rejected for similar reasons as claim 9 using similar teachings and rationale.

Claims 3-4, 13-14, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over PAULEY in view of DULLOOR as applied to claims 1, 11, and 17 above, and further in view of KIM (Pub. No.: US 2012/0137074 A1), hereafter KIM.
Regarding claim 3, PAULEY in view of DULLOOR teaches the elements of claim 1 as outlined above. PAULEY in view of DULLOOR also teaches:
maintaining a list of one or more application identifiers (see PAULEY FIG. 3C "Application ID"),
wherein the controlling comprises: […] preventing the […] particular data item from being copied into the cache memory when the application identifier of the application requesting the particular data item is in the list (PAULEY [0034] teaches instructing the free memory allocator 116 to reserve the newly-freed memory storage space for a high-priority application to prevent different applications from competing for and consuming the memory storage space that is freed, i.e. high priority applications are given priority for the reserved storage space, preventing low priority applications (in the list) from consuming the freed storage space; [0041] also teaches accessing the application priority rankings using the data structure to initiate the performance of memory reservation procedures; see also [0058]).
PAULEY in view of DULLOOR does not appear to explicitly teach in response to retrieving the particular data item from the second memory, preventing the retrieved particular data item from being copied into the cache memory. 
However, KIM teaches the limitation (KIM [0036] teaches reading the data from SRC memory but does not allocate any cache memory line for the read data).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of PAULEY, DULLOOR, and KIM before them, to include KIM’s reading data from SRC memory without allocating any cache memory line in PAULEY and DULLOOR’s storage device managing cache allocation using application priority ranking. One would have been 
Regarding claim 4, PAULEY in view of DULLOOR and KIM teaches the elements of claim 3 as outlined above. PAULEY in view of DULLOOR and KIM also teaches wherein the application requesting the particular data item one or more of: accesses data in the storage system based on a predetermined schedule and accesses data in the storage system only once during a predetermined period of time (PAULEY [0066] teaches scheduling the execution of requests issued by lower priority applications based on pre-determined scenarios such as availability of power, bandwidth of an available network connection, or pre-determined time periods). 
Regarding claim 13, the claim recites similar limitation as corresponding claim 3 and is rejected for similar reasons as claim 3 using similar teachings and rationale.
Regarding claim 14, the claim recites similar limitation as corresponding claim 4 and is rejected for similar reasons as claim 4 using similar teachings and rationale.
Regarding claim 19, the claim recites similar limitation as corresponding claim 3 and is rejected for similar reasons as claim 3 using similar teachings and rationale.
Regarding claim 20, the claim recites similar limitation as corresponding claim 4 and is rejected for similar reasons as claim 4 using similar teachings and rationale.

Claims 8 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over PAULEY in view of DULLOOR as applied to claims 6 and 21 above, and further in view of LI (Pub. No.: US 2020/0310985 A1), hereafter LI.
Regarding claim 8, PAULEY in view of DULLOOR teaches the elements of claim 6 as outlined above. PAULEY in view of DULLOOR also teaches:
wherein the adjusted eviction parameter value is computed (see DULLOOR [0020] & [0027] as taught above in reference to claim 6 and [0031] as taught above in reference to claim 9). 
PAULEY in view of DULLOOR does not appear to explicitly teach multiplying the eviction parameter value for the respective data item by: one plus the highest priority value assigned to the application that has requested the respective data item. 
However, PAULEY in view of DULLOOR and LI teaches the limitation (LI [0292] teaches Space Efficient Approximate Lease cache algorithm, which ensures that data stay in cache no longer than one plus factor alpha times their lease; see also [0406] & [0461] (Examiner notes that Applicant's FIG. 6 line vi. indicates the equation [1 * (1 + application priority)], i.e. the cache eviction parameter value = 1); PAULEY [0040] teaches determining that application 206 was utilized with greatest frequency relative to application 204 and 202 and assigning the application priority ranking accordingly).
Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing of the invention, having the teachings of PAULEY, DULLOOR, and LI before them, to modify PAULEY and DULLOOR’s cache allocation using application priority ranking using Space Efficient Approximate Lease cache algorithm as taught by LI. Using the known technique of using Space Efficient Approximate Lease cache 
Regarding claim 22, the claim recites similar limitation as corresponding claim 8 and is rejected for similar reasons as claim 8 using similar teachings and rationale.
Regarding claim 25, the claim recites similar limitation as corresponding claim 8 and is rejected for similar reasons as claim 8 using similar teachings and rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
RAMRAKHYANI (Pub. No.: US 2014/0173214 A1) – “Retention Priority Based Cache Replacement Policy” relates to evicting cache lines in dependence upon retention priority values, which may be modified within the cache memory.
ASAMI (Pub. No.: US 2017/0060554 A1) – “INFORMATION PROCESSING APPARATUS AND METHOD OF CONTROLLING THE SAME” relates to assigning application IDs with cache priority levels and importance degree.
GUPTA (Pub. No.: US 2019/0391933 A1) – “Allocation of cache storage among applications based on application priority and minimum retention time for tracks in least recently used demoting schemes” relates to cache allocation based on application priority.
YANAGIHARA (Pub. No.: US 2019/0339885 A1) – “TECHNIQUES FOR MANAGING MEMORY ALLOCATION WITHIN A STORAGE DEVICE TO IMPROVE OPERATION OF A CAMERA APPLICATION” relates to maintaining data structures indicating priority levels for each application.
MONDAL (Patent No.: US 9,122,588 B1) – “Managing Asymmetric Memory System As A Cache Device” relates to storing attributes for ranking importance specified by the application in a data structure.
STERN (Pub. No.: US 2018/0143746 A1) – “Predictive Application Caching” relates to maintaining a list of predictive value of each cached element based on application priority.
BELLUOMINI (Pub. No.: US 2012/0297127 A1) – “OPTIMIZED FLASH BASED CACHE MEMORY” relates to reading large blocks of data from the disk drives to avoid polluting flash cache memory.
LANGO (Pub. No.: US 2007/0124341 A1) – “SYSTEM AND METHOD FOR RESTORING DATA ON DEMAND FOR INSTANT VOLUME RESTORATION” relates to bypassing the buffer cache when retrieving data to prevent polluting the cache.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J CHEONG whose telephone number is (571)270-3779.  The examiner can normally be reached on Monday through Friday from 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW J CHEONG/Primary Examiner, Art Unit 2138